IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00059-CR

RAYMOND ODOM, JR.,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                               From the County Court
                               Navarro County, Texas
                                Trial Court No. 32,741


                           MEMORANDUM OPINION

      In four issues, appellant, Raymond Keith Odom, Jr., challenges his convictions

for sexual assault of a child, a second-degree felony. See TEX. PENAL CODE ANN. §

22.011(a)(2)(A), (f) (West 2011). We affirm.

                                      I. BACKGROUND

      Here, appellant was charged by indictment with two counts of sexual assault of a

child, stemming from incidents allegedly perpetrated against A.J., a child younger than

seventeen years of age, on May 20 and 21, 2009. The State later provided notice of its
intent to enhance punishment with appellant’s prior felony conviction for burglary of a

habitation.

       At the conclusion of the evidence, the jury found appellant guilty on both counts.

Appellant pleaded true to the enhancement allegation, and the trial court sentenced

appellant to twenty-five years’ confinement in the Institutional Division of the Texas

Department of Criminal Justice on both counts. Moreover, the trial court cumulated the

imposed sentences and certified appellant’s right of appeal in this matter. This appeal

followed.

                      II. APPELLANT’S RIGHT TO CONFRONT WITNESSES

       In his first issue, appellant contends that the trial court violated his constitutional

right to confront witnesses. Specifically, appellant argues that the trial court erred by

excluding evidence that A.J. “had made prior allegations of the exact same nature

against a number of other people.”

A.     Applicable Law

       We review a trial court’s decision to exclude evidence for an abuse of discretion.

Martinez v. State, 327 S.W.3d 727, 736 (Tex. Crim. App. 2010). A trial court abuses its

discretion only if its decision is “so clearly wrong as to lie outside the zone within

which reasonable people might disagree.” Taylor v. State, 268 S.W.3d 571, 579 (Tex.

Crim. App. 2008). A trial court does not abuse its discretion if any evidence supports its

decision. See Osbourn v. State, 92 S.W.3d 531, 538 (Tex. Crim. App. 2002). We will

uphold the trial court’s evidentiary ruling if it was correct on any theory of law

applicable to the case. See De La Paz v. State, 279 S.W.3d 336, 344 (Tex. Crim. App. 2009).

Odom v. State                                                                           Page 2
       The Sixth Amendment right to confront witnesses “includes the right to cross-

examine witnesses to attack their general credibility, or to show their possible bias, self-

interest, or motives in testifying.” Hammer v. State, 296 S.W.3d 555, 561 (Tex. Crim. App.

2009). Generally, the Texas Rules of Evidence permit a defendant to “cross-examine a

witness for his purported bias, interest, and motive without undue limitation or

arbitrary prohibition.” Id. at 563; see TEX. R. EVID. 613(b) (providing for impeachment of

a witness by evidence of alleged bias or interest in favor or against a party); see also

Billodeau v. State, 277 S.W.3d 34, 42-43 (Tex. Crim. App. 2009) (“The possible animus,

motive, or ill will of a prosecution witness who testified against the defendant is never a

collateral or irrelevant inquiry, and the defendant is entitled, subject to reasonable

restrictions, to show any relevant fact that might tend to establish ill feeling, bias,

motive, interest, or animus on the part of any witness testifying against him.”);

Carpenter v. State, 979 S.W.2d 633, 634 (Tex. Crim. App. 1998) (“Exposing a witness’

motivation to testify for or against the accused or the State is a proper and important

purpose of cross-examination.”).        The scope of permissible cross-examination is

“necessarily broad.” Carroll v. State, 916 S.W.2d 494, 497 (Tex. Crim. App. 1996). “A

defendant is entitled to pursue all avenues of cross-examination reasonably calculated

to expose a motive, bias[,] or interest for the witness to testify.” Id.

       This broad scope of cross-examination does not mean, however, “that a

defendant can explore every possible line of inquiry.” Smith v. State, 352 S.W.3d 55, 64

(Tex. App.—Fort Worth 2011, no pet.). “[T]rial judges retain wide latitude . . . to impose

reasonable limits on such cross-examination based on concerns about, among other

Odom v. State                                                                         Page 3
things, harassment, prejudice, confusion of the issues, the witness’ safety, or

interrogation that is repetitive or only marginally relevant.” Delaware v. Van Arsdall, 475
U.S. 673, 679, 106 S. Ct. 1431, 1435, 89 L. Ed. 2d 674 (1986); see also Hammer, 296 S.W.3d at

561 (“This right is not unqualified, however; the trial judge has wide discretion in

limiting the scope and extent of cross-examination.”).

        Generally, Texas Rule of Evidence 412 does not permit reputation or opinion

evidence of a complaining witness’s past sexual behavior in a criminal trial for sexual

assault. See TEX. R. EVID. 412. The exceptions are when evidence (1) is necessary to

rebut or explain scientific or medical evidence offered by the State, (2) is of past sexual

behavior with the accused and is offered by the accused upon the issue of whether the

alleged victim consented to the charged sexual behavior, (3) relates to the motive or bias

of the alleged victim, (4) is admissible under Rule 609, pertaining to impeachment by

evidence of conviction of a crime, or (5) is constitutionally required to be admitted. See

id. at R. 412(b)(2)(A)-(E).       Even if the evidence falls under one of the five listed

exceptions, its probative value must still outweigh the danger of unfair prejudice. See

id. at R. 412(b)(3); see also id. at R. 403.

        When a state procedural rule does not satisfactorily permit the defense to attack

the credibility of a witness, the rule must give way to the constitutional right. See Davis

v. Alaska, 415 U.S. 308, 319-20, 94 S. Ct. 1105, 1111-12, 39 L. Ed. 2d 347 (1974). The

Constitution, however, does not confer a right in every case to impeach the general

credibility of a witness through cross-examination about prior instances of conduct. See

id. at 321, 94 S. Ct. at 1112-13 (Stewart, J., concurring); see also Wheeler v. State, 79 S.W.3d

Odom v. State                                                                            Page 4
78, 88 (Tex. App.—Beaumont 2002, no pet.). Nor does the Constitution confer upon a

defendant an absolute “right to impeach the general credibility of a witness in any

fashion that he chooses.” Hammer, 296 S.W.3d at 562.

       “[A] defendant may always offer evidence of a pertinent trait—such as

truthfulness—of any witness.”      Id. at 563.   But the witness’s general character for

truthfulness may be shown only through reputation or opinion testimony. See id.; see

also TEX. R. EVID. 608(a). “A witness’s general character for truthfulness or credibility

may not be attacked by cross-examining him (or offering extrinsic evidence) concerning

specific prior instances of untruthfulness.” Hammer, 296 S.W.3d at 563. In fact, the

Hammer Court stated that: “Prior false allegations of rape do not tend to prove or

disprove any of the elements of the charged sexual offense.” Id. at 564. “If, however,

the cross-examiner offers evidence of a prior false accusation of sexual activity for some

purpose other than a propensity attack upon the witness’s general character for

truthfulness, it may well be admissible under our state evidentiary rules.” Id. at 565.

B.     Discussion

       Here, appellant complains that he was prevented from introducing into evidence

and cross-examining witnesses about recanted prior accusations made by A.J.

Appellant also complains that the trial court prevented him from cross-examining

witnesses regarding A.J.’s accusations against her cousin Tommy.

       After the direct-examination of A.J., but prior to cross-examination, the trial court

held a hearing outside the presence of the jury to determine whether appellant was

entitled to cross-examine A.J. regarding other sexual-abuse allegations she has made.

Odom v. State                                                                         Page 5
During the hearing, A.J. acknowledged that she has been treated two or three times at

psychiatric hospitals. Later, she was asked about prior allegations she made against her

father, brother, and Tommy. A.J. admitted that she did recant the allegation against her

brother. She also testified that she never made an accusation against her father and that

the allegation against Tommy was true. Jessica Singletarry, formerly a Family-Based

Safety Services caseworker for the Department of Family and Protective Services, was

questioned about the CPS report in which she stated that A.J. had told her that

appellant and Tommy had got her drunk and performed oral sex on her. Singletarry

mentioned that A.J. was not mentally coherent when she made these allegations.

Singletarry commented that A.J.’s statements were illogical. Singletarry did not testify

regarding A.J.’s purported allegations against her father and brother.

          At the conclusion of the hearing, the trial court determined that appellant could

cross-examine A.J. about the recanted allegation against her brother, but he could not

cross-examine A.J. regarding the allegation against Tommy. And because appellant

asserted that he would be calling witnesses to prove the falsity of the claims, the trial

court did not make a determination regarding A.J.’s purported allegation against her

father.

          Texas Rule of Evidence 608(b) provides that: “Specific instances of the conduct

of a witness, for the purpose of attacking or supporting the witness’ credibility, other

than conviction of crime as provided in Rule 609, may not be inquired into on cross-

examination of the witness nor proved by extrinsic evidence.” See TEX. R. EVID. 608(b).

The record clearly establishes that appellant’s defensive theory at trial was to attack

Odom v. State                                                                        Page 6
A.J.’s credibility by presenting evidence of her prior accusations of sexual abuse and her

mental-health issues.1 Moreover, appellant never made a showing that A.J.’s allegation

against Tommy was false.2 See Lopez v. State, 18 S.W.3d 220, 226 (Tex. Crim. App. 2000)

(“Without proof that the prior allegation was false or that the two accusations were

similar, the evidence fails to have any probative value in impeaching [complainant’s]

credibility in this case. For these same reasons, the risk that this evidence would

unduly prejudice and confuse the jury was high.”); see also Hammer, 296 S.W.3d at 569

n.4.    Furthermore, the trial court allowed appellant to cross-examine witnesses

regarding A.J.’s recantation of her accusation against her brother, thus undermining

appellant’s complaint in this issue. In fact, appellant asked questions of subsequent

witnesses about A.J.’s accusations against her brother.                     Therefore, based on the

foregoing, we cannot say that the trial court’s decision to deny appellant the

opportunity to cross-examine witnesses about A.J.’s accusation of sexual assault against

Tommy was an abuse of discretion. See TEX. R. EVID. 608(b); Hammer, 296 S.W.3d at 562-




        1   Indeed, appellant’s counsel argued the following at the in-camera hearing:

        To show that those are stories that are inconsistent and that are consistent with—with my
        theory of the case, which is that because of mental health issues or because of her desires
        to do something different from time to time that she would—that she would fabricate,
        and that’s the crux of the entire case, Your Honor, and if I’m not permitted to question
        the witness—the complaining witness about these various stories, then I’m left unable to
        establish the most important aspects of this case, which clearly are the credibility of the
        complaining witness . . . .

        2 Furthermore, we do not believe that A.J.’s allegations against Tommy are similar to the charged
offenses in this case. Specifically, A.J. testified during the in-camera hearing that Tommy got her drunk,
forced her to do a keg stand, and performed oral sex on her. Here, appellant is charged with penetrating
A.J.’s vagina with his penis on two different occasions, neither of which involved Tommy.

Odom v. State                                                                                         Page 7
65; Lopez, 18 S.W.3d at 226; see also Martinez, 327 S.W.3d at 736; Taylor, 268 S.W.3d at 579;

Osbourn, 92 S.W.3d at 538. Accordingly, we overrule appellant’s first issue.

                         III. EXCLUSION OF A.J.’S MEDICAL RECORDS

       In his second issue, appellant asserts that the trial court abused its discretion by

excluding exculpatory evidence allegedly contained in A.J.’s medical records from the

Green Oaks State Hospital.

       During a hearing outside the presence of the jury, appellant sought to introduce

the mental-health records of A.J. from Green Oaks State Hospital, which were obtained

by A.J.’s aunt, Tammy Jackson, who is appellant’s mother. Included with the records

was a release signed by Tammy that appellant argued allowed Tammy to obtain the

records from the medical provider. The trial court noted that the previous testimony

revealed that, although she had lived with Tammy previously, A.J. was in the custody

of CPS at the time the records were obtained by Jackson. The trial court excluded the

records, stating a concern that admitting the records would constitute a violation of The

Health Insurance Portability and Accountability Act (“HIPAA”).            See THE HEALTH

INSURANCE PORTABILITY & ACCOUNTABILITY ACT OF 1996, Pub. L. No. 104-191 (codified as

amended at 42 U.S.C. § 1301).

       On appeal, appellant does not cite any authority to support his contention that

the trial court improperly excluded A.J.’s medical records under HIPAA. Accordingly,

we conclude that this issue has been inadequately briefed. See TEX. R. APP. P. 38.1.

       Nevertheless, even if the issue had been adequately briefed, we do not believe

that the trial court abused its discretion by excluding A.J.’s medical records from Green

Odom v. State                                                                          Page 8
Oaks State Hospital. The record demonstrates that several witnesses, including A.J.,

described A.J.’s mental-health issues. Indeed, Jessica Singletarry testified that A.J. had a

chronic history of running away from home and that A.J. was diagnosed with bipolar

disorder and major depression.        Singletarry also mentioned that A.J. “was very

incoherent at times” and would “kind of say things that didn’t make sense.” A.J.

admitted that she had cut herself and that she had been hospitalized for mental-health

issues in the past. A.J.’s foster mom noted that A.J. has a lot of emotional problems for

which she is seeing a therapist and a psychiatrist and taking medication. Kristi Skaines,

a forensic interviewer for the Advocacy Center for Crime Victims and Children,

testified that A.J. told her that she was bipolar and schizophrenic and that she took

medication for her mental-health issues. Lori Wilson, an investigator and supervisor

for child protective services, stated that A.J. had been hospitalized at the Green Oaks

State Hospital, a psychiatric hospital, just before the alleged incidents occurred.

       Debbie Trower, a social-service worker for The Bair foundation, testified that she

has been A.J.’s social worker for two years and that A.J. is “a really troubled girl.”

Trower further testified that A.J. would cut herself on her arm where it could be seen

and that her behaviors had escalated to the point that she needed to be sent to a

residential-treatment center. Trower recounted that a residential-treatment center “is a

place where we sent kids that are showing aggressive behaviors or they’re harming

themselves or they’re trying to attempt suicide or things like that, and it’s a facility to

where it’s—it’s locked down.” A.J. remained at the residential-treatment center for

seven months. Trower denied that A.J. has been suicidal, but she did state that A.J. can

Odom v. State                                                                         Page 9
get verbally and physically aggressive when she is not taking her medications. On

cross-examination, Trower acknowledged that A.J. had multiple hospitalizations for

mental-health issues.    Vicky Dickson, A.J.’s child protective services caseworker,

recounted A.J.’s extensive mental-health history, including hospitalizations at the

Hickory Trails Psychiatric Hospital and a residential-treatment center called New Life

in Canyon Lake, Texas. Morgan Jackson, a licensed professional counselor, also spoke

about A.J.’s mental-health issues.

       Clearly, the record contains ample evidence documenting A.J.’s mental-health

issues. The admission of A.J.’s medical records would arguably be cumulative of the

testimony listed above and, thus, warrant exclusion under Texas Rule of Evidence 403.

See TEX. R. EVID. 403 (“Although relevant, evidence may be excluded if its probative

value is substantially outweighed by the danger of unfair prejudice, confusion of the

issues, or misleading the jury, or by considerations of undue delay, or needless

presentation of cumulative evidence.”).       Given that we uphold the trial court’s

evidentiary ruling if it was correct on any theory of law applicable to the case, see De La

Paz, 279 S.W.3d at 344, even if appellant had adequately briefed the issue, we could not

conclude that the trial court abused its discretion by excluding A.J.’s medical records

from Green Oaks State Hospital. See Martinez, 327 S.W.3d at 736; see also Taylor, 268
S.W.3d at 579. As such, we overrule appellant’s second issue.

                         IV. DEFINITION OF “REASONABLE DOUBT”

       In his third issue, appellant contends that the trial court erred by not instructing

the jury on the definition of “reasonable doubt.”

Odom v. State                                                                       Page 10
       In Paulson v. State, the Court of Criminal Appeals stated that “the Constitution

neither prohibits trial courts from defining reasonable doubt nor requires them to do so

as a matter of course.” 28 S.W.3d 570, 573 (Tex. Crim. App. 2000) (citing Victor v.

Nebraska, 511 U.S. 1, 5, 114 S. Ct. 1239, 1243, 127 L. Ed. 2d 583 (1994)). The Paulson Court

further noted:

       Citing Jackson v. Virginia, the Court concluded, indeed, so long as the court
       instructs the jury on the necessity that the defendant’s guilt be proved
       beyond a reasonable doubt, the Constitution does not require that any
       particular form of words be used in advising the jury of the government’s
       burden of proof. It is ill-advised for us to require trial courts to provide
       the jury with a redundant, confusing, and logically-flawed definition
       when the Constitution does not require it, no Texas statute mandates it,
       and over a hundred years of pre-Geesa Texas precedent discourages it.

              We specifically overrule that portion of Geesa which requires trial
       courts to instruct juries on the definition of beyond a reasonable doubt.
       We also overrule Reyes. We find that the better practice is to give no
       definition of reasonable doubt at all to the jury.

Id. (internal quotations & footnotes omitted). The Court of Criminal Appeals reiterated

this holding in Mays v. State, 318 S.W.3d 368, 389 (Tex. Crim. App. 2010).

       Appellant has not cited any authority specifically holding that it is error for the

trial court to not provide a definition of reasonable doubt; instead, he relies heavily on

Justice Ginsberg’s concurrence in Victor. See 511 U.S. at 23-28, 114 S. Ct. at 1252-54.

Furthermore, appellant does not cite authority demonstrating that Victor, Paulson, and

Mays are no longer good law. Therefore, because the aforementioned cases are binding

on this Court, we reject appellant’s assertion that the trial court erred in failing to




Odom v. State                                                                          Page 11
provide the jury with a specific definition of reasonable doubt.3 See Victor, 511 U.S. at 5,

114 S. Ct. at 1243; Mays, 318 S.W.3d at 389; Paulson, 28 S.W.3d at 573; see also Casarez v.

State, 913 S.W.3d 468, 475 n.10 (Tex. Crim. App. 1994) (“As judges on this honorable

Court, we are bound to apply the United States Constitution as interpreted by the

Supreme Court; we do not have the luxury or the liberty to ignore binding precedent.”);

McKinney v. State, 177 S.W.3d 186, 192 (Tex. App.—Houston [1st Dist.] 2005), aff’d, 207
S.W.3d 366 (Tex. Crim. App. 2006) (stating that an intermediate appellate court must

follow binding precedent of the Court of Criminal Appeals). We overrule appellant’s

third issue.

                                  V. SUFFICIENCY OF THE EVIDENCE

        In his fourth issue, appellant argues that the evidence supporting his convictions

is insufficient. We disagree.

A.      Applicable Law

        In Lucio v. State, 351 S.W.3d 878, 894 (Tex. Crim. App. 2011), the Texas Court of

Criminal Appeals expressed our standard of review of a sufficiency issue as follows:

        In determining whether the evidence is legally sufficient to support a
        conviction, a reviewing court must consider all of the evidence in the light
        most favorable to the verdict and determine whether, based on that
        evidence and reasonable inferences therefrom, a rational fact finder could
        have found the essential elements of the crime beyond a reasonable doubt.
        Jackson v. Virginia, 443 U.S. 307, 318-19, 99 S. Ct. 2781, 61 L. Ed. 2d 560
        (1979); Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). This
        “familiar standard gives full play to the responsibility of the trier of fact
        fairly to resolve conflicts in the testimony, to weigh the evidence, and to
        draw reasonable inferences from basic facts to ultimate facts.” Jackson, 443


        3The court’s charge instructed the jury on the necessity that appellant’s guilt be proved beyond a
reasonable doubt. See Paulson v. State, 28 S.W.3d 570, 573 (Tex. Crim. App. 2000).

Odom v. State                                                                                     Page 12
U.S. at 319. “Each fact need not point directly and independently to the
       guilt of the appellant, as long as the cumulative force of all the
       incriminating circumstances is sufficient to support the conviction.”
       Hooper, 214 S.W.3d at 13.

Id.

       Our review of "all of the evidence" includes evidence that was properly and

improperly admitted. Conner v. State, 67 S.W.3d 192, 197 (Tex. Crim. App. 2001). And if

the record supports conflicting inferences, we must presume that the factfinder resolved

the conflicts in favor of the prosecution and therefore defer to that determination.

Jackson, 443 U.S. at 326, 99 S. Ct. at 2793.      Furthermore, direct and circumstantial

evidence are treated equally:       “Circumstantial evidence is as probative as direct

evidence in establishing the guilt of an actor, and circumstantial evidence alone can be

sufficient to establish guilt.” Hooper, 214 S.W.3d at 13. Finally, it is well established that

the factfinder is entitled to judge the credibility of the witnesses and can choose to

believe all, some, or none of the testimony presented by the parties. Chambers v. State,

805 S.W.2d 459, 461 (Tex. Crim. App. 1991).

       The sufficiency of the evidence is measured by reference to the elements of the

offense as defined by a hypothetically correct jury charge for the case. Malik v. State, 953
S.W.2d 234, 240 (Tex. Crim. App. 1997). A hypothetically-correct jury charge does four

things: (1) accurately sets out the law; (2) is authorized by the indictment; (3) does not

unnecessarily increase the State’s burden of proof or unnecessarily restrict the State’s

theories of liability; and (4) adequately describes the particular offense for which the

defendant was tried. Id.


Odom v. State                                                                          Page 13
       To satisfy the elements of sexual assault of a child in this case, the State was

required to prove that appellant intentionally or knowingly penetrated the sexual organ

of A.J., a child under seventeen at the time of the incidents, with his sexual organ. See

TEX. PENAL CODE ANN. § 22.011(a)(2)(A).

B.     Discussion

       Ordinarily, the testimony of a child victim is sufficient to support a conviction for

sexual assault. See TEX. CODE CRIM. PROC. ANN. art. 38.07 (West Supp. 2013); Perez v.

State, 113 S.W.3d 819, 838 (Tex. App.—Austin 2003, pet. ref’d), overruled in part on other

grounds by Taylor v. State, 268 S.W.3d 571 (Tex. Crim. App. 2008); Karnes v. State, 873
S.W.2d 92, 96 (Tex. App.—Dallas 1994, no pet.); see also Dale v. State, Nos. 10-11-00380-

CR, 10-11-00381-CR, 2012 Tex. App. LEXIS 3127, at **24-25 (Tex. App.—Waco Apr. 18,

2012, pet. ref’d) (mem. op., not designated for publication). Further, courts give wide

latitude to the testimony given by child victims of sexual abuse. See Villalon v. State, 791
S.W.2d 130, 134 (Tex. Crim. App. 1990) (en banc). “The victim’s description of what

happened to [her] need not be precise, and [she] is not expected to express [herself] at

the same level of sophistication as an adult.” Ozuna v. State, 199 S.W.3d 601, 606 (Tex.

App.—Corpus Christi 2006, no pet.) (citing Villalon, 791 S.W.2d at 134).

       Testimony at trial established that A.J. was fourteen years old when the incidents

occurred. A.J. recalled that she would occasionally go to appellant’s apartment to help

him babysit his daughter. A.J. testified that because appellant’s apartment was close to

her school, she would stay the night at appellant’s apartment and walk to school the

next day.       According to A.J., in May 2009, appellant gave her alcohol, and after

Odom v. State                                                                        Page 14
appellant’s daughter went to sleep, appellant got on top of A.J. while she was lying on

the couch. Thereafter, appellant began “undoing” A.J.’s belt buckle and eventually took

off A.J.’s pants and pulled her panties to her ankles. A.J. recounted that appellant

subsequently took off his shorts. A.J. testified that appellant initially put his fingers in

her vagina “to make it loose.” After about a minute of doing this, appellant put his

penis inside A.J.’s vagina and began “moving up and down.” Appellant stopped when

he noticed that A.J. was bleeding. A.J. then put on a pad, pulled up her pants and

panties, and went to sleep. She went to school the next day. After school, A.J. returned

to appellant’s apartment to help take care of his daughter. A.J. testified that appellant

had sex with her again.

       In any event, appellant contends that the evidence is insufficient to support his

convictions because A.J. made prior allegations against other family members, and

because A.J.’s testimony at trial was inconsistent and differed from her prior statements.

The record reflects that, on cross-examination, A.J. was unable to recall the second

instance of sexual assault and testified that no sex occurred on the second day; however,

when questioned on re-direct, A.J. testified that the answers she gave on cross-

examination were based upon what she remembered at the time of trial and not what

she had written in her statement given to police, wherein she alleged a second sexual

encounter. She later testified on re-direct that she had sex with appellant on two

occasions. Several other witnesses testified that A.J.’s outcry about the two instances of

sex with appellant remained consistent and that she never recanted these allegations.



Odom v. State                                                                        Page 15
       With regard to this evidence, we note that it is within the province of the

factfinder, the jury here, to judge the credibility of the witnesses. See Chambers, 805
S.W.2d at 461. This means that the jury was entitled to believe all, some, or none of the

testimony presented by the parties. See id. And because it is within the province of the

jury, we are to defer to the jury’s resolution of conflicts in the evidence. See Jackson, 443
U.S. at 329, 99 S. Ct. at 2792-93; see also Lancon v. State, 253 S.W.3d 699, 706 (Tex. Crim.

App. 2008); Render v. State, 316 S.W.3d 846, 859 (Tex. App.—Dallas 2010, pet. ref’d) (“An

appellate court must give deference to a jury’s decision regarding what weight to give

contradictory testimonial evidence because the decision is most likely based on an

evaluation of credibility and demeanor, which the jury is in a better position to judge.”).

With its guilty verdict, the jury resolved any conflicts in A.J.’s testimony and prior

statements in favor of the prosecution. Therefore, based on the foregoing case law, and

given the wide latitude given to the testimony of child victims of sexual abuse, we defer

to the jury’s resolution of the facts. See Jackson, 443 U.S. at 329, 99 S. Ct. at 2792-93; see

also Lancon, 253 S.W.3d at 706; Chambers, 805 S.W.2d at 461; Render, 316 S.W.3d at 859.

       With regard to appellant’s contention regarding A.J.’s purported prior

allegations against other family members, the record shows that appellant offered no

evidence to show that any of the allegations against her father or her cousin Tommy

were false. See TEX. R. EVID. 608(b); Hammer, 296 S.W.3d at 562-65; Lopez, 18 S.W.3d at

226. Thus, as mentioned earlier, appellant was prevented from asking A.J. about those

accusations. See TEX. R. EVID. 608(b); Hammer, 296 S.W.3d at 562-65; Lopez, 18 S.W.3d at

226. And to the degree that A.J.’s prior allegations of sexual abuse are relevant, we once

Odom v. State                                                                          Page 16
again note that this amounts to a conflict in the evidence that was within the province of

the jury to resolve. See Jackson, 443 U.S. at 329, 99 S. Ct. at 2972-93; see also Lancon, 253
S.W.3d at 706; Chambers, 805 S.W.2d at 461; Render, 316 S.W.3d at 859.

       Viewing the evidence in the light most favorable to the jury’s verdict, we

conclude that a rational juror could have concluded that appellant intentionally or

knowingly caused the penetration of A.J.’s vagina with his penis on two different

occasions, as alleged in the indictment, and that A.J. was fourteen years old at the time

of the incidents. See TEX. PENAL CODE ANN. § 22.011(a)(2)(A); see also Jackson, 443 U.S. at

318-19, 99 S. Ct. at 2788-89; Hooper, 214 S.W.3d at 13. Accordingly, we hold that the

evidence is sufficient to support appellant’s convictions for sexual assault of a child. See

TEX. PENAL CODE ANN. § 22.011(a)(2)(A); see also Jackson, 443 U.S. at 318-19, 99 S. Ct. at

2788-89; Lucio, 351 S.W.3d at 894; Hooper, 214 S.W.3d at 13. We overrule appellant’s

fourth issue.

                                       VI. CONCLUSION

       Having overruled all of appellant’s issues on appeal, we affirm the judgments of

the trial court.


                                                  AL SCOGGINS
                                                  Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed May 8, 2014
[CRPM]

Odom v. State                                                                         Page 17